 



EXHIBIT 10.3.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

between

CS FUNDING II DEPOSITOR LLC
as Depositor

and

WILMINGTON TRUST COMPANY
as Owner Trustee

Dated as of September 17, 2003

CAPITALSOURCE FUNDING II TRUST
COMMERCIAL LOAN-BACKED NOTES



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page            

--------------------------------------------------------------------------------

        ARTICLE I                 DEFINITIONS         SECTION 1.1  
Capitalized Terms
    1   SECTION 1.2  
Other Definitional Provisions
    3           ARTICLE II                 ORGANIZATION         SECTION 2.1  
Name
    4   SECTION 2.2  
Office
    4   SECTION 2.3  
Purposes and Powers
    4   SECTION 2.4  
Appointment of Owner Trustee
    5   SECTION 2.5  
Initial Capital Contribution of Owner Trust Estate
    5   SECTION 2.6  
Declaration of Trust
    5   SECTION 2.7  
Title to Trust Property
    6   SECTION 2.8  
Situs of Trust
    6   SECTION 2.9  
Representations and Warranties of the Depositor
    6           ARTICLE III                 TRUST CERTIFICATES AND TRANSFER OF
INTERESTS         SECTION 3.1  
Initial Ownership
    7   SECTION 3.2  
The Trust Certificates
    7   SECTION 3.3  
Execution, Authentication and Delivery of Trust Certificates
    7   SECTION 3.4  
Registration of Transfer and Exchange of Trust Certificates
    8   SECTION 3.5  
Mutilated, Destroyed, Lost or Stolen Trust Certificates
    8   SECTION 3.6  
Persons Deemed Owners
    9   SECTION 3.7  
Access to List of Owners’ Names and Addresses
    9   SECTION 3.8  
Maintenance of Office or Agency
    9   SECTION 3.9  
Investments of Certificateholders
    9   SECTION 3.10  
Restrictions on Transfer of Trust Certificates
    10           ARTICLE IV                 ACTIONS BY OWNER TRUSTEE        
SECTION 4.1  
Prior Notice to Owners with Respect to Certain Matters; Covenants
    12   SECTION 4.2  
Action by Owners with Respect to Certain Matters
    15   SECTION 4.3  
Restrictions on Owners’ Power
    16   SECTION 4.4  
Majority Control
    16  

i

 



--------------------------------------------------------------------------------



 

                          ARTICLE V                 CERTAIN DUTIES        
SECTION 5.1  
Reserved
    16   SECTION 5.2  
Accounting of Trust Funds
    16   SECTION 5.3  
Method of Payment
    17   SECTION 5.4  
Reserved
    17   SECTION 5.5  
Accounting and Reports to the Certificateholder, Owners, the Internal Revenue
Service and Others
    17           ARTICLE VI                 AUTHORITY AND DUTIES OF OWNER
TRUSTEE         SECTION 6.1  
General Authority
    18   SECTION 6.2  
General Duties
    18   SECTION 6.3  
Action Upon Instruction
    18   SECTION 6.4  
No Duties Except as Specified in this Agreement, the Basic Documents or in
Instructions
    19   SECTION 6.5  
No Action Except Under Specified Documents or Instructions
    20   SECTION 6.6  
Restrictions
    20           ARTICLE VII                 CONCERNING THE OWNER TRUSTEE      
  SECTION 7.1  
Acceptance of Trusts and Duties
    20   SECTION 7.2  
Furnishing of Documents
    22   SECTION 7.3  
Representations and Warranties
    22   SECTION 7.4  
Reliance; Advice of Counsel
    22   SECTION 7.5  
Not Acting in Individual Capacity
    23   SECTION 7.6  
Owner Trustee Not Liable for Trust Certificates or Loans
    23   SECTION 7.7  
Licenses
    23           ARTICLE VIII                 COMPENSATION OF OWNER TRUSTEE    
    SECTION 8.1  
Fees and Expenses
    24   SECTION 8.2  
Indemnification
    24   SECTION 8.3  
Payments to the Owner Trustee
    24           ARTICLE IX                 TERMINATION OF TRUST AGREEMENT      
  SECTION 9.1  
Termination of Trust Agreement
    24  

ii

 



--------------------------------------------------------------------------------



 

                          ARTICLE X                 SUCCESSOR OWNER TRUSTEES AND
ADDITIONAL OWNER TRUSTEES         SECTION 10.1  
Eligibility Requirements for Owner Trustee
    26   SECTION 10.2  
Resignation or Removal of Owner Trustee
    26   SECTION 10.3  
Successor Owner Trustee
    27   SECTION 10.4  
Merger or Consolidation of Owner Trustee
    27   SECTION 10.5  
Appointment of Co-Owner Trustee or Separate Owner Trustee
    27           ARTICLE XI                 MISCELLANEOUS         SECTION 11.1  
Supplements and Amendments
    29   SECTION 11.2  
No Legal Title to Owner Trust Estate in Owners
    30   SECTION 11.3  
Limitations on Rights of Others
    30   SECTION 11.4  
Notices
    30   SECTION 11.5  
Severability
    30   SECTION 11.6  
Separate Counterparts
    31   SECTION 11.7  
Successors and Assigns
    31   SECTION 11.8  
No Petition
    31   SECTION 11.9  
No Recourse
    31   SECTION 11.10  
Headings
    31   SECTION 11.11  
GOVERNING LAW
    31   SECTION 11.12  
Limitation on Liability
    31  

EXHIBIT A    Form of Trust Certificate
EXHIBIT B    Form of Certificate of Trust
EXHIBIT C    Form of Certificate of Non-Foreign Status

iii

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TRUST AGREEMENT

          AMENDED AND RESTATED TRUST AGREEMENT, dated as of September 17, 2003
(the “Agreement”), between CS Funding II Depositor LLC, a Delaware limited
liability company, as Depositor (the “Depositor”), and Wilmington Trust Company,
a Delaware banking corporation, as Owner Trustee (the “Owner Trustee”).

WITNESSETH:

          WHEREAS, the Certificate of Trust was filed on September 9, 2003 and
in connection therewith the Depositor and the Owner Trustee entered into a
Declaration of Trust (the “Original Trust Agreement”); and

          WHEREAS, the Depositor and the Owner Trustee desire to amend and
restate the Original Trust Agreement in its entirety.

          In consideration of the mutual agreements and covenants herein
contained, the Depositor and the Owner Trustee hereby agree for the benefit of
each of them and the holders of the Trust Certificates as follows:

ARTICLE I

DEFINITIONS

          SECTION 1.1 Capitalized Terms. For all purposes of this Agreement, the
following terms shall have the meanings set forth below:

          “Administration Agreement” shall mean the Administration Agreement,
dated as of September 17, 2003 between the Issuer and the Administrator.

          “Administrator” shall mean CSF or any successor in interest thereto,
in its capacity as Administrator under the Administration Agreement.

          “Agreement” shall mean this Amended and Restated Trust Agreement, as
the same may be further amended and supplemented from time to time.

          “Bankruptcy Action” shall have the meaning assigned to such term in
Section 4.1(c).

          “Benefit Plan Investor” shall have the meaning assigned to such term
in Section 3.10(b).

          “CSF” shall mean CapitalSource Finance LLC, a Delaware limited
liability company.

          “Certificate of Trust” shall mean the Certificate of Trust in the form
of Exhibit B to be filed for the Trust pursuant to Section 3810(a) of the
Statutory Trust Statute.

 



--------------------------------------------------------------------------------



 



          “Certificate Register” and “Certificate Registrar” shall mean the
register mentioned and the registrar appointed pursuant to Section 3.4.

          “Certificateholder” or “Holder” shall mean a Person in whose name a
Trust Certificate is registered.

          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
Treasury Regulations promulgated thereunder.

          “Corporate Trust Office” shall mean, with respect to the Owner
Trustee, the principal corporate trust office of the Owner Trustee located at
Rodney Square North,1100 North Market Street, Wilmington, Delaware 19890,
Attention: Corporate Trust Administration, telecopy number: (302) 636-4140,
telephone number: (302) 651-1000; or at such other address in the State of
Delaware as the Owner Trustee may designate by notice to the Owners and the
Depositor, or the principal corporate trust office of any successor Owner
Trustee (the address (which shall be in the State of Delaware) of which the
successor owner trustee will notify the Owners and the Depositor).

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          “Expenses” shall have the meaning assigned to such term in
Section 8.2.

          “Indemnified Party” shall have the meaning assigned to such term in
Section 8.2.

          “Issuer” shall mean CapitalSource Funding II Trust, the Delaware
statutory trust created pursuant to this Agreement.

          “Issuer/Depositor Indemnity” shall mean each obligation of the Issuer
or the Depositor to indemnify any Person under Section 9.01 of the Note Purchase
Agreement.

          “Majority Certificateholders” shall mean the Holders of more than an
aggregate 50% Percentage Interest.

          “Non-permitted Foreign Holder” shall have the meaning set forth in
Section 3.10.

          “Non-U.S. Person” shall mean a person other than a “U.S. Person”.

          “Owner” shall mean each holder of a Trust Certificate.

          “Owner Trust Estate” shall mean the contribution of Loans referred to
in Section 2.5 and the Loan Collateral (as defined in the Indenture).

2



--------------------------------------------------------------------------------



 



          “Owner Trustee” shall mean Wilmington Trust Company, a Delaware
banking corporation, not in its individual capacity but solely as owner trustee
under this Agreement, and any successor owner trustee hereunder.

          “Percentage Interest” with respect to each Trust Certificate, the
percentage indicated on the face thereof.

          “Prospective Owner” shall have the meaning set forth in
Section 3.10(a).

          “Sale and Servicing Agreement” means the Sale and Servicing Agreement
dated as of September 17, 2003, among the Issuer, CSF, as Loan Originator and
Servicer, and Wells Fargo Minnesota, National Association, as Indenture Trustee,
Collateral Custodian and Backup Servicer on behalf of the Noteholders.

          “Secretary of State” shall mean the Secretary of State of the State of
Delaware.

          “Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the
Delaware Code, 12 Del. Code § 3801 et seq., as the same may be amended from time
to time.

          “Treasury Regulations” shall mean regulations, including proposed or
temporary regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

          “Trust” shall mean the trust established by this Agreement.

          “Trust Certificate” shall mean a certificate substantially in the form
attached as Exhibit A hereto representing an undivided beneficial ownership
interest in the Trust.

          “Trust Officer” shall mean any officer of the Owner Trustee who is
authorized to act for the Owner Trustee and whose name appears on a list of such
officers furnished by the Owner Trustee, as such list may be amended and
supplemented from time to time.

          “U.S. Person” shall mean a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States or any state thereof or the District of Columbia
(except, in the case of a partnership, to the extent provided in regulations) or
an estate whose income is subject to United States federal income tax regardless
of its source, or a trust if a court within the United States is able to
exercise primary supervision over the administration of the trust and one or
more United States persons have the authority to control all substantial
decisions of the trust. To the extent prescribed in regulations by the Secretary
of the Treasury, which have not yet been issued, a trust which was in existence
on August 20, 1996 (other than a trust treated as owned by the grantor under
subpart E of part I of subchapter J of chapter 1 of the Code), and which was
treated as a United States person on August 20, 1996 may elect to continue to be
treated as a United States person notwithstanding the previous sentence. The
term “United States” shall have the meaning set forth in Section 7701 of the
Code.

3



--------------------------------------------------------------------------------



 



          SECTION 1.2 Other Definitional Provisions.

          (a) Capitalized terms used herein and not otherwise defined herein
have the meanings assigned to them in the Sale and Servicing Agreement or, if
not defined therein, in the Indenture.

          (b) All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

          (c) As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.

          (d) The words “hereof”, “herein”, “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Section and Exhibit
references contained in this Agreement are references to Sections and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation”.

          (e) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

          (f) Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.

ARTICLE II

ORGANIZATION

          SECTION 2.1 Name. The Trust created hereby shall be known as
“CapitalSource Funding II Trust”, in which name the Owner Trustee may conduct
the business of the Trust, make and execute contracts and other instruments on
behalf of the Trust and sue and be sued.

          SECTION 2.2 Office. The office of the Trust shall be in care of the
Owner Trustee at the Corporate Trust Office or at such other address in Delaware
as the Owner Trustee may designate by written notice to the Owners and the
Depositor.

4



--------------------------------------------------------------------------------



 



          SECTION 2.3 Purposes and Powers. (a) The purpose of the Trust is to
engage in the following activities and the Trust shall have the power and
authority:



       (i) to issue the Notes pursuant to the Indenture and to sell such Notes;
         (ii) with the proceeds of the sale of the Notes, to pay the
organizational, start-up and transactional expenses of the Trust and to pay the
balance to the Depositor, as its interests may appear pursuant to the Sale and
Servicing Agreement;          (iii) to purchase, hold, assign, grant, transfer,
pledge, mortgage and convey the Owner Trust Estate pursuant to the Indenture and
to hold, manage and distribute to the Owners pursuant to the terms of the Sale
and Servicing Agreement any portion of the Owner Trust Estate released from the
lien of, and remitted to the Trust pursuant to, the Indenture;          (iv) to
enter into and perform its obligations under the Basic Documents to which it is
a party;          (v) subject to compliance with the Basic Documents, to engage
in such other activities as may be required in connection with conservation of
the Owner Trust Estate and the making of distributions to the Owners and the
Noteholders;          (vi) to issue the Trust Certificates pursuant to this
Agreement; and          (vii) to engage in those activities, including entering
into agreements, that are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith.

The Trust is hereby authorized to engage in the foregoing activities. The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement or the Basic
Documents.

          SECTION 2.4 Appointment of Owner Trustee. The Depositor hereby
appoints the Owner Trustee as trustee of the Trust effective as of the date
hereof, to have all the rights, powers and duties set forth herein and in the
Statutory Trust Statute.

          SECTION 2.5 Initial Capital Contribution of Owner Trust Estate. The
Depositor hereby sells, assigns, transfers, conveys and sets over to the Trust,
as of the date hereof, Loans having an aggregate outstanding unpaid principal
balance at least equal to the Required Equity Contribution. The Trust hereby
acknowledges receipt in trust from the Depositor, as of the date hereof, of the
Required Equity Contribution, which shall constitute the initial Owner Trust
Estate. The Depositor shall pay reasonable organizational expenses of the Trust
as they may arise or shall, upon the request of the Owner Trustee, promptly
reimburse the Owner Trustee for any such expenses paid by the Owner Trustee.

5



--------------------------------------------------------------------------------



 



          SECTION 2.6 Declaration of Trust. The Owner Trustee hereby declares
that it will hold the Owner Trust Estate in trust upon and subject to the
conditions set forth herein for the use and benefit of the Owners, subject to
the obligations of the Trust under the Basic Documents. It is the intention of
the parties hereto that the Trust constitute a statutory trust under the
Statutory Trust Statute and that this Agreement constitute the governing
instrument of such statutory trust. It is the intention of the parties hereto
that, solely for federal, state and local income and franchise tax purposes
(i) so long as there is a sole Owner, the Trust shall be treated as a security
arrangement, with the assets of the Trust being the Loans, related property and
the other assets held by the Trust, the owner of the Loans being the sole Owner
and the Notes being non-recourse debt of the sole Owner and (ii) if there is
more than one Owner, the Trust shall be treated as a partnership, with the
assets of the partnership being the Loans and other assets held by the Trust,
the partners of the partnership being the holders of the Trust Certificates and
the Notes being non-recourse debt of the partnership. The Trust shall not elect
to be treated as an association under Treasury Regulations Section 301.7701-3(a)
for federal income tax purposes. The parties agree that, unless otherwise
required by appropriate tax authorities, the Trust will file or cause to be
filed annual or other necessary returns, reports and other forms consistent with
the characterization of the Trust as provided in the second preceding sentence
for such tax purposes. Effective as of the date hereof, the Owner Trustee shall
have all rights, powers and duties set forth herein and in the Statutory Trust
Statute with respect to accomplishing the purposes of the Trust. The Owner
Trustee is hereby authorized to file the Certificate of Trust with the Secretary
of State.

          SECTION 2.7 Title to Trust Property.

          (a) Subject to the Indenture, legal title to all the Owner Trust
Estate shall be vested at all times in the Trust as a separate legal entity
except where applicable law in any jurisdiction requires title to any part of
the Owner Trust Estate to be vested in a trustee or trustees, in which case
title shall be deemed to be vested in the Owner Trustee and/or a separate
trustee, as the case may be.

          (b) The Owners shall not have legal title to any part of the Owner
Trust Estate. No transfer by operation of law or otherwise of any interest of
the Owners shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of any part of
the Owner Trust Estate.

          SECTION 2.8 Situs of Trust. The Trust will be located and administered
in the State of Delaware. All bank accounts maintained by the Owner Trustee on
behalf of the Trust shall be located in the State of Delaware or the State of
New York, except with respect to accounts maintained by the Paying Agent or the
Indenture Trustee on behalf of the Owner Trustee. The Trust shall not have any
employees; provided, however, that nothing herein shall restrict or prohibit the
Owner Trustee from having employees within or without the State of Delaware.
Payments will be received by the Trust only in Delaware or New York, and
payments will be made by the Trust only from Delaware or New York, except with
respect to payments made by the Paying Agent or the Indenture Trustee on behalf
of the Owner Trustee. The only office of the Trust will be at the Corporate
Trust Office in Delaware.

6



--------------------------------------------------------------------------------



 



          SECTION 2.9 Representations and Warranties of the Depositor.

          (a) The Depositor hereby represents and warrants to the Owner Trustee
each of the representations and warranties set forth in Section 3.01 of the Sale
and Servicing Agreement as of the Closing Date and as of each Transfer Date.

          (b) The Depositor covenants with the Owner Trustee that during the
continuance of this Agreement it will comply in all respects with the provisions
of its limited liability company agreement in effect from time to time.

          (c) CSF hereby represents and warrants to the Owner Trustee each of
the representations and warranties set forth in Section 3.04 of the Sale and
Servicing Agreement as of the Closing Date with respect to the Loans transferred
to the Owner Trustee pursuant to Section 2.5 hereof.

ARTICLE III

TRUST CERTIFICATES AND TRANSFER OF INTERESTS

          SECTION 3.1 Initial Ownership. Upon the formation of the Trust by the
contribution of the Depositor pursuant to Section 2.5 and until the issuance of
the Trust Certificates, the Depositor shall be the sole Owner of the Trust.

          SECTION 3.2 The Trust Certificates. The Trust Certificates shall not
be issued with a principal amount. The Trust Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of a Trust Officer of the
Owner Trustee. Trust Certificates bearing the manual or facsimile signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign on behalf of the Trust, shall be valid and binding
obligations of the Trust, notwithstanding that such individuals or any of them
shall have ceased to be so authorized prior to the authentication and delivery
of such Trust Certificates or did not hold such offices at the date of
authentication and delivery of such Trust Certificates.

          A transferee of a Trust Certificate shall become an Owner, and shall
be entitled to the rights and subject to the obligations of an Owner hereunder
and under the Sale and Servicing Agreement, upon such transferee’s acceptance of
a Trust Certificate duly registered in such transferee’s name pursuant to
Section 3.4. The Trust Certificates shall represent the undivided beneficial
ownership interest in the Trust.

          SECTION 3.3 Execution, Authentication and Delivery of Trust
Certificates. On the first Closing Date, the Owner Trustee shall, pursuant to
instructions from the Depositor, cause the Trust Certificates representing 100%
of the Percentage Interests of the Trust to be executed on behalf of the Trust,
authenticated and delivered to or upon the written order of the Depositor,
signed by its chairman of the board, its president or any vice president,
without further corporate action by the Depositor, in authorized denominations.
No Trust Certificate shall entitle its holder to any benefit

7



--------------------------------------------------------------------------------



 



under this Agreement, or shall be valid for any purpose, unless there shall
appear on such Trust Certificate a certificate of authentication substantially
in the form set forth in Exhibit A, executed by the Owner Trustee or the
Administrator, as the Owner Trustee’s authenticating agent, by manual or
facsimile signature; such authentication shall constitute conclusive evidence
that such Trust Certificate shall have been duly authenticated and delivered
hereunder. All Trust Certificates shall be dated the date of their
authentication.

          SECTION 3.4 Registration of Transfer and Exchange of Trust
Certificates. The Certificate Registrar shall keep or cause to be kept, at the
office or agency maintained pursuant to Section 3.8 a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, the Owner
Trustee shall provide for the registration of Trust Certificates and of
transfers and exchanges of Trust Certificates as herein provided. The Owner
Trustee shall be the initial Certificate Registrar.

          Upon surrender for registration of transfer of any Trust Certificate
at the office or agency maintained pursuant to Section 3.8, the Owner Trustee
shall execute, authenticate and deliver, in the name of the designated
transferee or transferees, one new Trust Certificate with the same Percentage
Interest dated the date of authentication by the Owner Trustee or any
authenticating agent provided that prior to such execution, authentication and
delivery, the Owner Trustee shall have received an Opinion of Counsel, which
shall be an expense of the Trust, to the effect that the proposed transfer will
not (i) cause the Trust to be characterized as an association (or a publicly
traded partnership) taxable as a corporation or (ii) alter the tax
characterization of the Notes for federal income tax purposes.

          Every Trust Certificate presented or surrendered for registration of
transfer or exchange shall be accompanied by a written instrument of transfer in
form satisfactory to the Owner Trustee and the Certificate Registrar duly
executed by the Owner or his attorney duly authorized in writing. In addition,
each Trust Certificate presented or surrendered for registration of transfer and
exchange must be accompanied by a letter from the Prospective Owner certifying
as to the representations set forth in Sections 3.10(a) and (b). Each Trust
Certificate surrendered for registration of transfer or exchange shall be
canceled and disposed of by the Owner Trustee in accordance with its customary
practice.

          No service charge shall be made for any registration of transfer or
exchange of Trust Certificates, but the Owner Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Trust Certificates.

          The Owner Trustee shall not make any transfer or re-registration of
the Trust Certificates if, after such transfer or re-registration, there would
be more than three Certificateholders. Each Certificateholder, by its acceptance
of a Trust Certificate, shall be deemed to have represented and warranted that
the number of ICA Owners with respect to all of its Trust Certificates shall not
exceed four.

8



--------------------------------------------------------------------------------



 



          The preceding provisions of this Section notwithstanding, the Owner
Trustee shall not make and the Certificate Registrar shall not register transfer
or exchanges of Trust Certificates for a period of 15 days preceding the due
date for any payment with respect to the Trust Certificates.

          SECTION 3.5 Mutilated, Destroyed, Lost or Stolen Trust Certificates.
If (a) any mutilated Trust Certificate shall be surrendered to the Certificate
Registrar, or if the Certificate Registrar shall receive evidence to its
satisfaction of the destruction, loss or theft of any Trust Certificate and (b)
there shall be delivered to the Certificate Registrar and the Owner Trustee such
security or indemnity as may be required by them to save each of them harmless,
then in the absence of notice that such Trust Certificate shall have been
acquired by a bona fide purchaser, the Owner Trustee on behalf of the Trust
shall execute and the Owner Trustee shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Trust
Certificate, a new Trust Certificate of like tenor and denomination. In
connection with the issuance of any new Trust Certificate under this Section,
the Owner Trustee or the Certificate Registrar may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection therewith. Any duplicate Trust Certificate issued pursuant to this
Section shall constitute conclusive evidence of ownership in the Trust, as if
originally issued, whether or not the lost, stolen or destroyed Trust
Certificate shall be found at any time.

          SECTION 3.6 Persons Deemed Owners. Prior to due presentation of a
Trust Certificate for registration of transfer, the Owner Trustee or the
Certificate Registrar may treat the Person in whose name any Trust Certificate
shall be registered in the Certificate Register as the owner of such Trust
Certificate for the purpose of receiving distributions pursuant to
Section 5.01(c)(5)(vii) of the Sale and Servicing Agreement and for all other
purposes whatsoever, and neither the Owner Trustee nor the Certificate Registrar
shall be bound by any notice to the contrary.

          SECTION 3.7 Access to List of Owners’ Names and Addresses. The Owner
Trustee shall furnish or cause to be furnished to the Indenture Trustee, the
Paying Agent (as defined in the Indenture), the Servicer and the Depositor,
within 15 days after receipt by the Owner Trustee of a request therefor from the
Indenture Trustee, the Paying Agent, the Servicer or the Depositor in writing, a
list, in such form as the Indenture Trustee, the Paying Agent, the Servicer or
the Depositor may reasonably require, of the names and addresses of the Owners
as of the most recent Record Date. If a Certificateholder applies in writing to
the Owner Trustee, and such application states that the applicant’s desire to
communicate with other Certificateholders with respect to their rights under
this Agreement or under the Trust Certificates and such application is
accompanied by a copy of the communication that such applicant’s propose to
transmit, then the Owner Trustee shall, within five Business Days after the
receipt of such application, afford such applicant access during normal business
hours to the current list of Certificateholders. Each Owner, by receiving and
holding a Trust Certificate, shall be deemed to have agreed not to hold the
Depositor, the Certificate Registrar or the Owner Trustee accountable by reason
of the disclosure of its name and address, regardless of the source from which
such information was derived.

          SECTION 3.8 Maintenance of Office or Agency. The Owner Trustee shall
maintain an office or offices or agency or agencies where Trust Certificates may
be surrendered for registration of transfer or exchange and where notices and
demands to or upon the Owner Trustee

9



--------------------------------------------------------------------------------



 



in respect of the Trust Certificates and the Basic Documents may be served. The
Owner Trustee initially designates its Corporate Trust Office as its principal
corporate trust office for such purposes. The Owner Trustee shall give prompt
written notice to the Certificateholders of any change in the location of the
Certificate Register or any such office or agency.

          SECTION 3.9 Investments of Certificateholders. Each Certificateholder
is deemed to have invested in the Trust its Percentage Interest of (i) the
contribution of the Depositor pursuant to Section 2.5, (ii) plus the amount by
which the market value of each asset transferred to the Trust pursuant to the
Basic Documents exceeds the amount paid by the Trust for such asset, (iii) minus
the amount by which the market value of each asset transferred from the Trust to
another person pursuant to the Basic Documents exceeds the amount received by
the Trust for such asset.

          SECTION 3.10 Restrictions on Transfer of Trust Certificates.

          (a) Each prospective purchaser and any subsequent transferee of a
Trust Certificate (each, a “Prospective Owner”), other than the Depositor, shall
represent and warrant, in writing, to the Owner Trustee and the Certificate
Registrar and any of their respective successors that:

            (i) Such Person is (A) a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act of 1933, as amended (the “Securities
Act”), and is aware that the seller of the Trust Certificate may be relying on
the exemption from the registration requirements of the Securities Act provided
by Rule 144A and is acquiring such Trust Certificate for its own account or for
the account of one or more qualified institutional buyers for whom it is
authorized to act, or (B) an institutional “accredited investor” within the
meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501 under the Securities
Act (an “Institutional Accredited Investor”) that is acquiring such Trust
Certificates for its own account, or for the account of such an Institutional
Accredited Investor, for investment purposes and not with a view to, or for
offer or sale in connection with any distribution in violation of the Securities
Act.               (ii) Such Person understands that the Trust Certificates have
not been and will not be registered under the Securities Act and may be offered,
sold or otherwise transferred only to a person whom the seller reasonably
believes is (A) a qualified institutional buyer or (B) an Institutional
Accredited Investor, and in accordance with any applicable securities laws of
any state of the United States.               (iii) Such Person understands that
the Trust Certificates bear a legend to the following effect:

    “THE INTEREST IN THE TRUST REPRESENTED BY THIS TRUST CERTIFICATE HAS NOT
BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY STATE SECURITIES LAWS. THIS TRUST CERTIFICATE MAY BE
DIRECTLY OR  

10



--------------------------------------------------------------------------------



 



  INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER HEREOF ONLY
TO (I) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE ACT,
IN A TRANSACTION THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT
PURSUANT TO RULE 144A OR (II) AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE
MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE ACT IN A
TRANSACTION THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH
LAWS. NO PERSON IS OBLIGATED TO REGISTER THIS TRUST CERTIFICATE UNDER THE ACT OR
ANY STATE SECURITIES LAWS.”  

            (iv) Such Person has neither acquired nor will it transfer the Trust
Certificate or cause the Trust Certificate to be marketed on or through an
“established securities market” within the meaning of Section 7704(b)(1) of the
Code, including, without limitation, an over-the-counter-market or an
interdealer quotation system that regularly disseminates firm buy or sell
quotations.               (v) Such Person either (A) is not, and will not
become, a partnership, S corporation or grantor trust for U.S. federal income
tax purposes, or (B) is such an entity, but none of the direct or indirect
beneficial owners of any of the interests in such transferee have allowed or
caused, or will allow or cause, fifty percent (50%) or more of the value of such
interests to be attributable to such transferee’s ownership of the Trust
Certificate.               (vi) Such Person understands that tax counsel to the
Trust has provided an opinion substantially to the effect that the Trust will
not be a publicly traded partnership taxable as a corporation for U.S. federal
income tax purposes and that the validity of such opinion is dependent in part
on the accuracy of the representations in paragraphs (iv) and (v) above.    
          (vii) Such Person shall comply with the provisions of Section 3.10(b),
as applicable, relating to the ERISA restrictions with respect to the acceptance
or acquisition of such Trust Certificate.

          (b) Each Prospective Owner, other than the Depositor, shall either:



            (i) represent and warrant, in writing, to the Owner Trustee and the
Certificate Registrar and any of their respective successors that the
Prospective Owner is not (A) an “employee benefit plan” within the meaning of
Section 3(3) of

11



--------------------------------------------------------------------------------



 





  ERISA, or (B) a “plan” within the meaning of Section 4975(e)(1) of the Code or
(C) an entity, including an insurance company separate account or general
account, whose underlying assets include plan assets by reason of a plan’s
investment in the entity (each, a “Benefit Plan Investor”) and is not directly
or indirectly purchasing such Trust Certificate on behalf of, as investment
manager of, as named fiduciary of, as trustee of, or with the assets of a
Benefit Plan Investor; or               (ii) furnish to the Owner Trustee and
the Certificate Registrar and any of their respective successors an opinion of
counsel acceptable to such persons that the proposed transfer of the Trust
Certificate to such Prospective Owner will not cause any assets of the Trust to
be deemed “plan assets” within the meaning of United States Department of Labor
Regulation Section 2510.3-101.

          (c) By its acceptance of a Trust Certificate, each Prospective Owner
acknowledges that it is not a Non-permitted Foreign Holder (as defined below)
and agrees to execute a Certificate of Non-Foreign Status in the form of
Exhibit C hereto and acknowledges that no legal or beneficial interest in all or
any portion of the Trust Certificate may be transferred directly or indirectly
to an individual, corporation, partnership or other person who is a Non-U.S.
Person, unless such person holds the Trust Certificate in connection with the
conduct of a trade or business within the United States, as evidenced by a duly
completed and submitted Form 4224 or successor form, updated at the time or
times and in the manner specified by the Code (any such Non-U.S. Person who does
not meet such exception being referred to herein as a “Non-permitted Foreign
Holder”), and any such purported transfer shall be void and have no effect.

          (d) The Owner Trustee shall not execute, and shall not countersign and
deliver, a Trust Certificate in connection with any transfer thereof unless the
transferor shall have provided to the Owner Trustee a certificate, signed by the
transferee, which certificate shall contain the consent of the transferee to any
amendments of this Agreement as may be required to effectuate further the
foregoing restrictions on transfer of the Trust Certificates to Non-permitted
Foreign Holders, and an agreement by the transferee that it will not transfer a
Trust Certificate without providing to the Owner Trustee a substantially
identical certificate, signed by the Prospective Owner to whom the Trust
Certificate is to be transferred.

          (e) The Trust Certificates shall bear an additional legend referring
to the foregoing restrictions contained in paragraphs (c) and (d) above.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

          SECTION 4.1 Prior Notice to Owners with Respect to Certain Matters;
Covenants.

          (a) With respect to the following matters, the Owner Trustee shall not
take action, and the Owners shall not direct the Owner Trustee to take any
action, unless at least 10 days before the taking of such action, the Owner
Trustee shall have notified the Owners and the Initial

12



--------------------------------------------------------------------------------



 



Noteholder in writing of the proposed action and the Owners and the Majority
Noteholders shall not have notified the Owner Trustee in writing prior to the
10th day after such notice is given that such Owners have withheld consent or
the Owners have provided alternative direction:



            (i) the initiation of any claim or lawsuit by the Trust (except
claims or lawsuits brought in connection with the collection of the Loans) and
the compromise of any action, claim or lawsuit brought by or against the Trust
(except with respect to the aforementioned claims or lawsuits for collection of
the Loans);               (ii) the election by the Trust to file an amendment to
the Certificate of Trust (unless such amendment is required to be filed under
the Statutory Trust Statute);               (iii) the amendment or other change
to this Agreement or any Basic Document in circumstances where the consent of
any Noteholder is required;               (iv) the amendment or other change to
this Agreement or any Basic Document in circumstances where the consent of any
Noteholder is not required and such amendment materially adversely affects the
interest of the Owners;               (v) the appointment pursuant to the
Indenture of a successor Note Registrar or Indenture Trustee or pursuant to this
Agreement of a successor Certificate Registrar, or the consent to the assignment
by the Note Registrar or Indenture Trustee or Certificate Registrar of its
obligations under the Indenture or this Agreement, as applicable;    
          (vi) the consent to the calling or waiver of any default of any Basic
Document;               (vii) the consent to the assignment by the Indenture
Trustee or the Servicer of their respective obligations under any Basic
Document;               (viii) except as provided in Article IX hereof, the
dissolution, termination or liquidation of the Trust in whole or in part;    
          (ix) the merger or consolidation of the Trust with or into any other
entity, or the conveyance or transfer of all or substantially all of the Trust’s
assets to any other entity;               (x) the Trust incurring, assuming or
guaranteeing any indebtedness other than as set forth in this Agreement;    
          (xi) the performance of any act that conflicts with any other Basic
Document;

13



--------------------------------------------------------------------------------



 





            (xii) the performance of any act which would make it impossible to
carry on the ordinary business of the Trust;               (xiii) confession of
a judgment against the Trust;               (xiv) the possession of Trust
assets, or assignment of the Trust’s right to property, for other than a Trust
purpose;               (xv) the Trust lends any funds to any entity; or    
          (xvi) the Trust’s purpose and powers are changed from those set forth
in this Trust Agreement.

          (b) The Owner Trustee on behalf of the Trust agrees to abide by the
following restrictions:



            (i) other than as contemplated by the Basic Documents and related
documentation, the Trust shall not incur any indebtedness;    
          (ii) other than as contemplated by the Basic Documents and related
documentation, the Trust shall not engage in any dissolution, liquidation,
consolidation, merger or sale of assets;               (iii) the Trust shall not
engage in any business activity in which it is not currently engaged other than
as contemplated by the Basic Documents and related documentation;    
          (iv) the Trust shall not form, or cause to be formed, any subsidiaries
and shall not own or acquire any asset other than as contemplated by the Basic
Documents and related documentation; and               (v) other than as
contemplated by the Basic Documents and related documentation, the Trust shall
not follow the directions or instructions of the Depositor.

          (c) The Trust shall:



            (i) maintain books and records separate from any other person or
entity;               (ii) maintain its bank accounts separate from any other
person or entity;               (iii) not commingle its assets with those of any
other person or entity;               (iv) conduct its own business in its own
name;

14



--------------------------------------------------------------------------------



 





            (v) other than as contemplated by the Basic Documents and related
documentation, pay its own liabilities and expenses only out of its own funds;  
            (vi) observe all formalities required under the Statutory Trust
Statute;               (vii) enter into transactions with Affiliates or the
Depositor only if each such transaction is intrinsically fair, commercially
reasonable, and on the same terms as would be available in an arm’s length
transaction with a person or entity that is not an Affiliate;    
          (viii) not guarantee or become obligated for the debts of any other
entity or person;               (ix) not hold out its credit as being available
to satisfy the obligation of any other person or entity;               (x) not
acquire the obligations or securities of its Affiliates or the Depositor;    
          (xi) other than as contemplated by the Basic Documents and related
documentation, not make loans to any other person or entity or buy or hold
evidence of indebtedness issued by any other person or entity;    
          (xii) other than as contemplated by the Basic Documents and related
documentation, not pledge its assets for the benefit of any other person or
entity;               (xiii) hold itself out as a separate entity from the
Depositor and not conduct any business in the name of the Depositor;    
          (xiv) correct any known misunderstanding regarding its separate
identity; and          (xv) not identify itself as a division of any other
person or entity.

          So long as the Notes or any other amounts owed under the Indenture
remain outstanding, the Trust shall not amend this Section 4.1 without the prior
written consent of 100% of the Noteholders.

          The Owner Trustee shall not have the power, except upon the written
direction of the Owners acting with the prior written consent of the Majority
Noteholders (which consent shall be obtained by the Owners), and to the extent
otherwise consistent with the Basic Documents, to (i) remove or replace the
Servicer or the Indenture Trustee, (ii) institute proceedings to have the Trust
declared or adjudicated a bankrupt or insolvent, (iii) consent to the
institution of bankruptcy or insolvency proceedings against the Trust, (iv) file
a petition or consent to a petition seeking reorganization or relief on behalf
of the Trust under any applicable federal or state law relating to

15



--------------------------------------------------------------------------------



 



bankruptcy, (v) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or any similar official) of the Trust or a substantial
portion of the property of the Trust, (vi) make any assignment for the benefit
of the Trust’s creditors, (vii) cause the Trust to admit in writing its
inability to pay its debts generally as they become due or (viii) take any
action, or cause the Trust to take any action, in furtherance of any of the
foregoing (any of the above, a “Bankruptcy Action”). So long as the Indenture
remains in effect, no Certificateholder shall have the power to take, and shall
not take, any Bankruptcy Action with respect to the Trust or the Depositor or
direct the Owner Trustee to take any Bankruptcy Action with respect to the Trust
or the Depositor.

          SECTION 4.2 Action by Owners with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the Owners,
to (a) remove the Administrator under the Administration Agreement pursuant to
Section 9 thereof, (b) appoint a successor Administrator pursuant to Section 9
of the Administration Agreement or (c) remove the Servicer under the Sale and
Servicing Agreement pursuant to Section 9.01 thereof. The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by the Owners and consented to in a prior writing by the
Majority Noteholders (which consent shall be obtained by the Owners).

          SECTION 4.3 Restrictions on Owners’ Power. The Owners shall not direct
the Owner Trustee to take or refrain from taking any action if such action or
inaction would be contrary to any obligation of the Trust or the Owner Trustee
under this Agreement or any of the Basic Documents or would be contrary to
Section 2.3 nor shall the Owner Trustee be obligated to follow any such
direction, if given.

          SECTION 4.4 Majority Control. Except as expressly provided herein, any
action that may be taken by the Owners under this Agreement may be taken by the
Majority Certificateholders. Except as expressly provided herein, any written
notice of the Owners delivered pursuant to this Agreement shall be effective if
signed by the Majority Certificateholders at the time of the delivery of such
notice.

ARTICLE V

CERTAIN DUTIES

          SECTION 5.1 Reserved.

          SECTION 5.2 Accounting of Trust Funds.

          (a) On or prior to each Payment Date, the Owner Trustee (acting
through the Administrator) shall cause the Servicer to deliver to each
Certificateholder the statement provided by the Servicer pursuant to Section
6.01 of the Sale and Servicing Agreement with respect to such Payment Date.

          (b) In the event that any withholding tax is imposed on the Trust’s
payment (or allocations of income) to an Owner, such tax shall reduce the amount
otherwise distributable to the

16



--------------------------------------------------------------------------------



 



Owner in accordance with this Section. The Owner Trustee is hereby authorized
and directed to retain or cause the Paying Agent to retain from amounts
otherwise distributable to the Owners sufficient funds for the payment of any
tax that is legally owed by the Trust (but such authorization shall not prevent
the Owner Trustee from contesting any such tax in appropriate proceedings, and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to an
Owner shall be treated as cash distributed to such Owner at the time it is
withheld by the Trust and remitted to the appropriate taxing authority. In the
event of any claimed over withholding, Owners shall have no claim for recovery
against the Trust or other Owners. If the amount withheld was not withheld from
actual distributions, the Trust may, at its option, (i) require the Owner to
reimburse the Trust for such withholding (and each Owner agrees to reimburse the
Trust promptly following such request) or (ii) reduce any subsequent
distributions by the amount of such withholding. If there is a possibility that
withholding tax is payable with respect to a distribution (such as a
distribution to a Non-U.S. Person), the Owner Trustee may in its sole discretion
withhold or cause to be withheld such amounts in accordance with this paragraph
(b). In the event that an Owner wishes to apply for a refund of any such
withholding tax, the Owner Trustee shall reasonably cooperate with such owner in
making such claim so long as such Owner agrees to reimburse the Owner Trustee
for any out-of-pocket expenses incurred.

          SECTION 5.3 Method of Payment. Subject to Section 3.10, distributions
required to be made to Owners on any Payment Date shall be made to each Owner of
record on the preceding Record Date either by wire transfer, in immediately
available funds, to the account of such Owner at a bank or other entity having
appropriate facilities therefor, if such Owner shall have provided to the
Certificate Registrar appropriate written instructions at least five (5)
Business Days prior to such Payment Date; or, if not, by check mailed to such
Owner at the address of such Owner appearing in the Certificate Register.

          SECTION 5.4 Reserved.

          SECTION 5.5 Accounting and Reports to the Certificateholder, Owners,
the Internal Revenue Service and Others. The Owner Trustee shall deliver or
cause to be delivered to each Owner, as may be required by the Code and
applicable Treasury Regulations, or as may be requested by such Owner, such
information, reports or statements as may be necessary to enable each Owner to
prepare its federal and state income tax returns. Consistent with the Trust’s
characterization for tax purposes as a security arrangement for the issuance of
non-recourse debt so long as the Depositor or any other Person is the sole
Owner, no federal income tax return shall be filed on behalf of the Trust unless
either (i) the Owner Trustee shall receive an Opinion of Counsel that, based on
a change in applicable law occurring after the date hereof, or as a result of a
transfer by the Depositor permitted by Section 3.4, the Code requires such a
filing or (ii) the Internal Revenue Service shall determine that the Trust is
required to file such a return. In the event that there shall be two or more
Owners of the Trust, (x) the Owner Trustee shall prepare or shall cause to be
prepared federal and, if applicable, state or local partnership tax returns
required to be filed by the Trust and shall remit such returns to the Depositor
(or if the Depositor no longer owns any Trust Certificates, the Owner designated
for such purpose by the Depositor to the Owner Trustee in writing) at least five
(5) Business Days before such returns are due to be filed and (y) capital
accounts shall be maintained

17



--------------------------------------------------------------------------------



 



for each Owner in accordance with the Treasury Regulations under Section 704(b)
of the Code reflecting each such Owner’s pro rata share of the income, gains,
deductions and losses of the Trust and contributions to and distributions from,
the Trust. The Depositor (or such designee Owner, as applicable) shall promptly
sign such returns and deliver such returns after signature to the Owner Trustee
and such returns shall be filed or cause to be filed by the Owner Trustee with
the appropriate tax authorities. In the event that a “tax matters partner”
(within the meaning of Code Section 6231(a)(7)) is required to be appointed with
respect to the Trust, the Depositor is hereby designated as tax matters partner
or, if the Depositor is not an Owner, the Owner selected by a majority of the
Owners (by Percentage Interest) shall be designated as tax matters partner. In
no event shall the Owner Trustee or the Depositor (or such designee Owner, as
applicable) be liable for any liabilities, costs or expenses of the Trust or the
Noteholders arising out of the application of any tax law, including federal,
state, foreign or local income or excise taxes or any other tax imposed on or
measured by income (or any interest, penalty or addition with respect thereto or
arising from a failure to comply therewith) except for any such liability, cost
or expense attributable to any act or omission by the Owner Trustee or the
Depositor (or such designee Owner, as applicable), as the case may be, in breach
of their obligations under this Agreement. The duties and obligations of the
Owner Trustee under this Section 5.5 shall be performed by the Administrator and
the Owner Trustee shall cooperate with the Administrator in its performance of
such duties and obligations.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

          SECTION 6.1 General Authority. The Owner Trustee is authorized and
directed to execute and deliver or cause to be executed and delivered the Notes,
the Trust Certificates and each Basic Document to which the Trust is a party and
each certificate or other document attached as an exhibit to or contemplated by
each Basic Document to which the Trust is a party and any other agreement or
instrument described in Article III, in each case, in such form as the Depositor
shall approve, as evidenced conclusively by the Owner Trustee’s execution
thereof, and, on behalf of the Trust, to direct the Indenture Trustee to
authenticate and deliver the Notes. The Owner Trustee shall authenticate and
deliver, or cause to be authenticated and delivered, the Trust Certificates. In
addition to the foregoing, the Owner Trustee is authorized, but shall not be
obligated, to take all actions required of the Trust, pursuant to the Basic
Documents.

          SECTION 6.2 General Duties. It shall be the duty of the Owner Trustee:

          (a) to discharge (or cause to be discharged) all of its
responsibilities pursuant to the terms of this Agreement and the Basic Documents
to which the Trust is a party and to administer the Trust in the interest of the
Owners, subject to the Basic Documents and in accordance with the provisions of
this Agreement. Notwithstanding the foregoing, the Owner Trustee shall be deemed
to have discharged its duties and responsibilities hereunder and under the Basic
Documents to the extent the Administrator, the Servicer, the Paying Agent or the
Indenture Trustee has agreed in the Administration Agreement or this Agreement,
respectively, to perform any act or to discharge any duty of the Owner Trustee
or the Trust hereunder or under any Basic Document, and the Owner Trustee shall
not be held liable for the default or failure of the Administrator, the
Servicer, the

18



--------------------------------------------------------------------------------



 



Paying Agent or the Indenture Trustee to carry out its obligations under the
Administration Agreement or this Agreement, respectively; and

          (b) to obtain and preserve, the Issuer’s qualification to do business
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Indenture, the Notes, the
Collateral and each other instrument and agreement included in the Trust Estate.
The parties hereto agree and acknowledge that this duty has been delegated to
the Administrator pursuant to the Administration Agreement and the Owner Trustee
shall have no liability for the Administrator’s failure to carry out such
duties.

          SECTION 6.3 Action Upon Instruction.

          (a) Subject to Article IV and in accordance with the terms of the
Basic Documents, the Owners acting with the prior written consent of the
Majority Noteholders (which consent shall be obtained by the Owners) may, by
written instruction, direct the Owner Trustee in the management of the Trust but
only to the extent consistent with the limited purpose of the Trust. Such
direction may be exercised at any time by written instruction of the Owners
pursuant to Article IV hereof, and the Owner Trustee shall have no liability to
any Person for acting in accordance with such directions.

          (b) The Owner Trustee shall not be required to take any action
hereunder or under any Basic Document if the Owner Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability on the part of the Owner Trustee or is contrary to the terms
hereof or of any Basic Document or is otherwise contrary to law.

          (c) Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or under
any Basic Document, the Owner Trustee shall promptly give notice (in such form
as shall be appropriate under the circumstances) to the Owners and the Initial
Noteholder requesting instruction from the Owners as to the course of action to
be adopted, and to the extent the Owner Trustee acts in good faith in accordance
with any written instruction of the Owners acting with the prior written consent
of the Majority Noteholders (but only if such consent is required, and, if
required, obtained by the Owners), the Owner Trustee shall not be liable on
account of such action to any Person. If the Owner Trustee shall not have
received appropriate instruction within 10 days of receipt of such notice (or
within such shorter period of time as reasonably may be specified in such notice
or may be necessary under the circumstances) it may, but shall be under no duty
to, take or refrain from taking such action, not inconsistent with this
Agreement or the Basic Documents, as it shall deem to be in the best interests
of the Owners, and shall have no liability to any Person for such action or
inaction.

          (d) In the event that the Owner Trustee is unsure as to the
application of any provision of this Agreement or any Basic Document or any such
provision is ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this
Agreement permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action that the Owner Trustee is required to take
with respect to a particular set of facts, the Owner Trustee may give notice (in
such form as shall be appropriate under the circumstances)

19



--------------------------------------------------------------------------------



 



to the Owners and the Indenture Trustee requesting instruction and, to the
extent that the Owner Trustee acts or refrains from acting in good faith in
accordance with any such instruction, accompanied by a written consent of the
Majority Noteholders, received, the Owner Trustee shall not be liable, on
account of such action or inaction, to any Person. If the Owner Trustee shall
not have received appropriate instruction within 10 days of receipt of such
notice (or within such shorter period of time as reasonably may be specified in
such notice or may be necessary under the circumstances) it may, but shall be
under no duty to, take or refrain from taking such action, not inconsistent with
this Agreement or the Basic Documents, as it shall deem to be in the best
interests of the Owners, and shall have no liability to any Person for such
action or inaction.

          SECTION 6.4 No Duties Except as Specified in this Agreement, the Basic
Documents or in Instructions. The Owner Trustee shall not have any duty or
obligation to manage, make any payment with respect to, register, record, sell,
dispose of, or otherwise deal with the Owner Trust Estate, or to otherwise take
or refrain from taking any action under, or in connection with, any document
contemplated hereby to which the Trust is a party, except as expressly provided
by the terms of this Agreement, any Basic Document or in any document or written
instruction received by the Owner Trustee pursuant to Section 6.3; and no
implied duties or obligations shall be read into this Agreement or any Basic
Document against the Owner Trustee. The Owner Trustee shall have no
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to it hereunder or to prepare or file any
Securities and Exchange Commission filing for the Trust or to record this
Agreement or any Basic Document. The Owner Trustee nevertheless agrees that it
will, at its own cost and expense, promptly take all action as may be necessary
to discharge any liens on any part of the Owner Trust Estate that result from
actions by, or claims against, the Owner Trustee in its individual capacity that
are not related to the ownership or the administration of the Owner Trust
Estate.

          SECTION 6.5 No Action Except Under Specified Documents or
Instructions. The Owner Trustee shall not manage, control, use, sell, dispose of
or otherwise deal with any part of the Owner Trust Estate except (i) in
accordance with the powers granted to and the authority conferred upon the Owner
Trustee pursuant to this Agreement, (ii) in accordance with the Basic Documents
and (iii) in accordance with any document or instruction delivered to the Owner
Trustee pursuant to Section 6.3.

          SECTION 6.6 Restrictions. The Owner Trustee shall not take any action
(a) that is inconsistent with the purposes of the Trust set forth in Section 2.3
or (b) that, to the actual knowledge of the Owner Trustee, would result in the
Trust’s becoming taxable as a corporation for Federal income tax purposes. The
Owners shall not direct the Owner Trustee to take action that would violate the
provisions of this Section.

20



--------------------------------------------------------------------------------



 



ARTICLE VII

CONCERNING THE OWNER TRUSTEE

          SECTION 7.1 Acceptance of Trusts and Duties. The Owner Trustee accepts
the trusts hereby created and agrees to perform its duties hereunder with
respect to such trusts but only upon the terms of this Agreement subject to the
Basic Documents. The Owner Trustee also agrees to disburse all moneys actually
received by it constituting part of the Owner Trust Estate upon the terms of the
Basic Documents and this Agreement. The Owner Trustee shall not be answerable or
accountable hereunder or under any Basic Document under any circumstances,
except (i) for its own willful misconduct or gross negligence or (ii) in the
case of the inaccuracy of any representation or warranty contained in
Section 7.3 expressly made by the Owner Trustee. In particular, but not by way
of limitation (and subject to the exceptions set forth in the preceding
sentence):

          (a) the Owner Trustee shall not be liable for any error of judgment
made by a responsible officer of the Owner Trustee;

          (b) the Owner Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in accordance with the instructions of the
Administrator or the Owners;

          (c) no provision of this Agreement or any Basic Document shall require
the Owner Trustee to expend or risk funds or otherwise incur any financial
liability in the performance of any of its rights or powers hereunder or under
any Basic Document if the Owner Trustee shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured or provided to it;

          (d) under no circumstances shall the Owner Trustee be liable for
indebtedness evidenced by or arising under any of the Basic Documents, including
the principal of and interest on the Notes;

          (e) the Owner Trustee shall not be responsible for or in respect of
the validity or sufficiency of this Agreement or for the due execution hereof by
the Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Owner Trust Estate or for or in respect of the validity
or sufficiency of the Basic Documents, other than the certificate of
authentication on the Trust Certificates, and the Owner Trustee shall in no
event assume or incur any liability, duty, or obligation to any Noteholder or to
any Owner, other than as expressly provided for herein and in the Basic
Documents;

          (f) the Owner Trustee shall not be liable for the default or
misconduct of the Administrator, Loan Originator, the Indenture Trustee or the
Servicer under any of the Basic Documents or otherwise and the Owner Trustee
shall have no obligation or liability to perform the obligations of the Trust
under this Agreement or the Basic Documents that are required to be performed by
the Administrator under this Agreement or the Administration Agreement, the
Indenture Trustee under the Indenture or the Servicer under the Sale and
Servicing Agreement and shall not be liable for monitoring the performance of
such Persons;

21



--------------------------------------------------------------------------------



 



          (g) the Owner Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation under this Agreement or otherwise or in relation to this
Agreement or any Basic Document, at the request, order or direction of any of
the Owners, unless such Owners have offered to the Owner Trustee security or
indemnity satisfactory to it in its reasonable discretion against the costs,
expenses and liabilities that may be incurred by the Owner Trustee therein or
thereby. The right of the Owner Trustee to perform any discretionary act
enumerated in this Agreement or in any Basic Document shall not be construed as
a duty, and the Owner Trustee shall not be answerable for other than its gross
negligence or willful misconduct in the performance of any such act; and

          (h) with respect to the Noteholders, the Owner Trustee undertakes to
perform or observe only such of the covenants and obligations of the Owner
Trustee as are expressly set forth in this Agreement and the Basic Documents,
and no implied covenants or obligations with respect to the Noteholders shall be
read into this Agreement or the Basic Documents against the Owner Trustee. The
Owner Trustee shall not be deemed to owe any fiduciary duty to the Noteholders,
and shall not be liable to any such person for the failure of the Trust to
perform its obligations to such persons other than as a result of the gross
negligence or willful misconduct of the Owner Trustee in the performance of its
express obligations under this Agreement.

          SECTION 7.2 Furnishing of Documents. The Owner Trustee shall furnish
to the Owners promptly upon receipt of a written request therefor, duplicates or
copies of all reports, notices, requests, demands, certificates, financial
statements and any other instruments furnished to the Owner Trustee under the
Basic Documents.

          SECTION 7.3 Representations and Warranties.

          The Owner Trustee hereby represents and warrants to the Depositor, for
the benefit of the Owners, that:



            (i) It is a Delaware banking corporation duly organized and validly
existing in good standing under the laws of the State of Delaware. It has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement.               (ii) It has taken all corporate
action necessary to authorize the execution and delivery by it of this
Agreement, and this Agreement will be executed and delivered by one of its
officers who is duly authorized to execute and deliver this Agreement on its
behalf.               (iii) Neither the execution nor the delivery by it of this
Agreement nor the consummation by it of the transactions contemplated hereby nor
compliance by it with any of the terms or provisions hereof will contravene any
Federal or Delaware law, governmental rule or regulation governing the banking
or trust powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under

22



--------------------------------------------------------------------------------



 





  its charter documents or by-laws or any indenture, mortgage, contract,
agreement or instrument to which it is a party or by which any of its properties
may be bound.

          SECTION 7.4 Reliance; Advice of Counsel.

          (a) The Owner Trustee shall incur no liability to anyone in acting
upon any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, bond, or other document or paper believed by it to
be genuine and believed by it to be signed by the proper party or parties. The
Owner Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of any corporate party as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect. As to any fact or matter the method of the determination
of which is not specifically prescribed herein, the Owner Trustee may for all
purposes hereof rely on a certificate, signed by a Responsible Officer, as to
such fact or matter and such certificate shall constitute full protection to the
Owner Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon.

          (b) In the exercise or administration of the trusts hereunder and in
the performance of its duties and obligations under this Agreement or the Basic
Documents, the Owner Trustee (i) may act directly or, at the expense of the
Issuer, through its agents or attorneys pursuant to agreements entered into with
any of them, and the Owner Trustee shall not be liable for the conduct or
misconduct of such agents or attorneys if such agents or attorneys shall have
been selected by the Owner Trustee with reasonable care and (ii) may, at the
expense of the Issuer, consult with counsel, accountants and other skilled
persons to be selected with reasonable care and employed by it. The Owner
Trustee shall not be liable for anything done, suffered or omitted in good faith
by it in accordance with the opinion or advice of any such counsel, accountants
or other such persons and not clearly contrary to any Basic Document.

          SECTION 7.5 Not Acting in Individual Capacity. Except as provided in
this Article VII, in accepting the trusts hereby created, Wilmington Trust
Company acts solely as Owner Trustee hereunder and not in its individual
capacity and all Persons having any claim against the Owner Trustee by reason of
the transactions contemplated by this Agreement or any Basic Document shall look
only to the Owner Trust Estate for payment or satisfaction thereof.

          SECTION 7.6 Owner Trustee Not Liable for Trust Certificates or Loans.
The recitals contained herein and in the Trust Certificates (other than the
signature and countersignature of the Owner Trustee on the Trust Certificates)
shall be taken as the statements of the Depositor and the other
Certificateholders, and the Owner Trustee assumes no responsibility for the
correctness thereof. The Owner Trustee makes no representations as to the
validity or sufficiency of this Agreement, of any Basic Document or of the Trust
Certificates (other than the signature and countersignature of the Owner Trustee
on the Trust Certificates and as specified in Section 7.3) or the Notes, or of
any Loans or related documents. The Owner Trustee shall at no time have any
responsibility or liability for or with respect to the legality, validity and
enforceability of any Loan, or the perfection and priority of any security
interest created by any Loan or the maintenance of any such perfection and
priority, or for or with respect to the sufficiency of the Owner Trust Estate or
its ability to generate the payments to be distributed to Owners under this
Agreement or the

23



--------------------------------------------------------------------------------



 



Noteholders under the Indenture, including, without limitation: the existence,
condition and ownership of any Loan Collateral; the existence and enforceability
of any insurance thereon; the existence and contents of any Loan on any computer
or other record thereof, the validity of the assignment of any Loan to the Trust
or of any intervening assignment; the completeness of any Loan; the performance
or enforcement of any Loan; the compliance by the Depositor or the Servicer with
any warranty or representation made under any Basic Document or in any related
document or the accuracy of any such warranty or representation or any action of
the Administrator, the Indenture Trustee or the Servicer or any subservicer
taken in the name of the Owner Trustee.

          SECTION 7.7 Licenses. The Owner Trustee shall cause the Trust to use
its best efforts to obtain and maintain the effectiveness of any licenses
required in connection with this Agreement and the Basic Documents and the
transactions contemplated hereby and thereby until such time as the Trust shall
terminate in accordance with the terms hereof. The parties hereto agree and
acknowledge that this duty has been delegated to the Administrator pursuant to
the Administration Agreement and the Owner Trustee shall have no liability for
the Administrator’s failure to carry out such duties.

ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE

          SECTION 8.1 Fees and Expenses. The Owner Trustee shall receive as
compensation for its services hereunder such fees as have been separately agreed
upon before the date hereof between the Depositor and the Owner Trustee, which
fees shall be paid as provided in the Sale and Servicing Agreement and which
fees may not be altered without the prior written consent of the Majority
Noteholders and the Servicer. Except as provided in Section 8.2 hereof, the
Owner Trustee shall look solely to the Depositor for reimbursement for its other
reasonable expenses hereunder, including the reasonable compensation, expenses
and disbursements of such agents, representatives, experts and counsel as the
Owner Trustee may employ in connection with the exercise and performance of its
rights and its duties hereunder unless and to the extent the Owner Trustee is
reimbursed for such expenses by the Issuer or other Person.

          SECTION 8.2 Indemnification. To the fullest extent permitted by
applicable law, CSF shall be liable pursuant to the Administration Agreement,
for, and shall indemnify the Owner Trustee, in its individual and trustee
capacities, and its officers, directors, employees, successors, assigns, agents
and servants (collectively, the “Indemnified Parties”) from and against, any and
all liabilities, obligations, losses, damages, taxes, claims, actions and suits,
and any and all reasonable costs, expenses and disbursements (including
reasonable legal fees and expenses) of any kind and nature whatsoever
(collectively, “Expenses”) which may at any time be imposed on, incurred by, or
asserted against the Owner Trustee or any Indemnified Party in any way relating
to or arising out of this Agreement, the other Basic Documents, the Owner Trust
Estate, the administration of the Owner Trust Estate or the action or inaction
of the Owner Trustee hereunder, except only that CSF shall not be liable for or
required to indemnify an Indemnified Party from and against Expenses arising or
resulting from such Indemnified Party’s willful misfeasance, bad faith or gross
negligence in the performance of the duties, or by reason of reckless disregard
of its duties under the Basic

24



--------------------------------------------------------------------------------



 



Documents. The indemnities contained in this Section shall survive the
resignation or termination of the Owner Trustee or the termination of this
Agreement. In the event of any claim, action or proceeding for which indemnity
will be sought pursuant to this Section, the Owner Trustee’s choice of legal
counsel shall be subject to the approval of the CSF, which approval shall not be
unreasonably withheld, delayed or conditioned.

          SECTION 8.3 Payments to the Owner Trustee. Any amounts paid to the
Owner Trustee pursuant to this Article VIII shall be deemed not to be a part of
the Owner Trust Estate immediately after such payment.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

          SECTION 9.1 Termination of Trust Agreement.

          (a) This Agreement (other than Article VIII) shall terminate and the
Trust shall dissolve and terminate upon the satisfaction and discharge of the
Indenture pursuant to Section 4.01 of the Indenture and the termination of the
Sale and Servicing Agreement. The bankruptcy, liquidation, dissolution, death or
incapacity of any Owner shall not (x) operate to terminate this Agreement or the
Trust, nor (y) entitle such Owner’s legal representatives or heirs to claim an
accounting or to take any action or proceeding in any court for a partition or
winding up of all or any part of the Trust or Owner Trust Estate nor (z)
otherwise affect the rights, obligations and liabilities of the parties hereto.

          (b) The Trust Certificates shall be subject to an early redemption or
termination at the option of the Majority Certificateholders in the manner and
subject to the provisions of Section 12.02 of the Sale and Servicing Agreement.

          (c) Except as provided in Sections 9.1(a) and (b) above, neither the
Depositor nor any Owner shall be entitled to revoke or terminate the Trust.

          (d) Notice of any termination of the Trust, specifying the Payment
Date upon which the Certificateholders shall surrender their Trust Certificates
to the Paying Agent for payment of the final distributions and cancellation,
shall be given by the Owner Trustee to the Certificateholders and the Initial
Noteholder mailed within five Business Days of receipt by the Owner Trustee of
notice of such termination pursuant to Section 9.1(a) or (b) above, which notice
received by and given by the Owner Trustee shall state (i) the Payment Date upon
or with respect to which final payment of the Trust Certificates shall be made
upon presentation and surrender of the Trust Certificates at the office of the
Paying Agent therein designated, (ii) the amount of any such final payment and
(iii) that the Record Date otherwise applicable to such Payment Date is not
applicable, payments being made only upon presentation and surrender of the
Trust Certificates at the office of the Paying Agent therein designated. The
Owner Trustee shall give such notice to the Certificate Registrar (if other than
the Owner Trustee) and the Indenture Trustee at the time such notice is given to
Certificateholders and the Initial Noteholder. Upon presentation and surrender
of

25



--------------------------------------------------------------------------------



 



the Trust Certificates, the Paying Agent shall cause to be distributed to
Certificateholders amounts distributable on such Payment Date pursuant to
Section 5.01(c) of the Sale and Servicing Agreement.

          In the event that all of the Certificateholders shall not surrender
their Trust Certificates for cancellation within six months after the date
specified in the above mentioned written notice, the Paying Agent shall give a
second written notice to the remaining Certificateholders to surrender their
Trust Certificates for cancellation and receive the final distribution with
respect thereto. If within one year after the second notice all the Trust
Certificates shall not have been surrendered for cancellation, the Paying Agent
may take appropriate steps, or may appoint an agent to take appropriate steps,
to contact the remaining Certificateholders concerning surrender of their Trust
Certificates, and the cost thereof shall be paid out of the funds and other
assets that shall remain subject to this Agreement. Any funds remaining in the
Trust after exhaustion of such remedies shall be distributed by the Paying Agent
to the Certificateholders on a pro rata basis.

          (e) Upon the winding up of the Trust and its termination, including
the making of reasonable provisions for the payment to creditors of the Trust in
accordance with Section 3808 of the Statutory Trust Statute, the Owner Trustee
shall, upon receipt of written direction of the Depositor, cause the Certificate
of Trust to be canceled by filing a certificate of cancellation with the
Secretary of State in accordance with the provisions of Section 3810 of the
Statutory Trust Statute. The Administrator shall be responsible for the
liquidation of the Owner Trust Estate and the winding up and dissolution of the
Trust.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

          SECTION 10.1 Eligibility Requirements for Owner Trustee. The Owner
Trustee shall at all times be a corporation satisfying the provisions of
Section 3807(a) of the Statutory Trust Statute; authorized to exercise corporate
powers having a combined capital and surplus of at least $50,000,000 and subject
to supervision or examination by Federal or state authorities; and having (or
having a parent which has) a long-term rating of at least “A” by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc. and Moody’s Investors
Service, Inc. If such corporation shall publish reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section, the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of this Section, the Owner Trustee shall resign immediately in
the manner and with the effect specified in Section 10.2.

          SECTION 10.2 Resignation or Removal of Owner Trustee. The Owner
Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Administrator and the Indenture Trustee.
Upon receiving such notice of resignation, the Administrator shall promptly
appoint a successor Owner Trustee by written instrument, in duplicate, one copy
of which instrument shall be delivered to the resigning Owner Trustee and one
copy to the successor Owner Trustee. If no successor Owner Trustee shall have
been so appointed and have

26



--------------------------------------------------------------------------------



 



accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee.

          If at any time the Owner Trustee shall cease to be eligible in
accordance with the provisions of Section 10.1 and shall fail to resign after
written request therefor by the Administrator, or if at any time the Owner
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of the Owner Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Administrator may remove the Owner
Trustee. If the Administrator shall remove the Owner Trustee under the authority
of the immediately preceding sentence, the Administrator shall promptly appoint
a successor Owner Trustee by written instrument in duplicate, one copy of which
instrument shall be delivered to the outgoing Owner Trustee so removed and one
copy to the successor Owner Trustee and payment of all fees owed to the outgoing
Owner Trustee.

          Any resignation or removal of the Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section shall
not become effective until acceptance of appointment by the successor Owner
Trustee pursuant to Section 10.3 and payment of all fees and expenses owed to
the outgoing Owner Trustee. The Administrator shall provide notice of such
resignation or removal of the Owner Trustee to the Initial Noteholder.

          SECTION 10.3 Successor Owner Trustee. Any successor Owner Trustee
appointed pursuant to Section 10.2 shall execute, acknowledge and deliver to the
Administrator and to its predecessor Owner Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties, and obligations of its predecessor under
this Agreement, with like effect as if originally named as Owner Trustee. The
predecessor Owner Trustee shall upon payment of its fees and expenses deliver to
the successor Owner Trustee all documents and statements and monies held by it
under this Agreement; and the Administrator and the predecessor Owner Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties, and obligations.

          No successor Owner Trustee shall accept appointment as provided in
this Section 10.3 unless at the time of such acceptance such successor Owner
Trustee shall be eligible pursuant to Section 10.1. Promptly following its
appointment, any successor Owner Trustee shall file an amendment to the
Certificate of Trust with the Secretary of State in accordance with the
Statutory Trust Statute.

          Upon acceptance of appointment by a successor Owner Trustee pursuant
to this Section, the Administrator shall mail notice of the successor of such
Owner Trustee to all Owners, the Indenture Trustee and the Noteholders. If the
Administrator fails to mail such notice within 10

27



--------------------------------------------------------------------------------



 



days after acceptance of appointment by the successor Owner Trustee, the
successor Owner Trustee shall cause such notice to be mailed at the expense of
the Administrator.

          SECTION 10.4 Merger or Consolidation of Owner Trustee. Any Person into
which the Owner Trustee may be merged or converted or with which it may be
consolidated or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, provided
such Person shall be eligible pursuant to Section 10.1, without the execution or
filing of any instrument or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding; provided further that
the Owner Trustee shall mail notice of such merger or consolidation to the
Initial Noteholder.

          SECTION 10.5 Appointment of Co-Owner Trustee or Separate Owner
Trustee. Notwithstanding any other provisions of this Agreement, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Owner Trust Estate or any Loan Collateral may at the time be
located, and for the purpose of performing certain duties and obligations of the
Trust pursuant to the Basic Documents, the Administrator and the Owner Trustee
acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Owner Trustee to act
as co-owner trustee, jointly with the Owner Trustee, or separate trustee or
separate trustees, of all or any part of the Owner Trust Estate, and to vest in
such Person, in such capacity, such title to the Trust, or any part thereof,
and, subject to the other provisions of this Section, such powers, duties,
obligations, rights and trusts as the Administrator and the Owner Trustee may
consider necessary or desirable. If the Administrator shall not have joined in
such appointment within 25 days after the receipt by it of a request so to do,
the Owner Trustee shall have the power to make such appointment. No co-owner
trustee or separate owner trustee under this Agreement shall be required to meet
the terms of eligibility as a successor trustee pursuant to Section 10.1 and no
notice of the appointment of any co-trustee or separate owner trustee shall be
required pursuant to Section 10.3.

          Each separate owner trustee and co-owner trustee shall, to the extent
permitted by law, be appointed and act subject to the following provision and
conditions:



            (i) all rights, powers, duties and obligations conferred or imposed
upon the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate owner trustee or co-owner trustee jointly (it
being understood that such separate owner trustee or co-owner trustee is not
authorized to act separately without the Owner Trustee joining in such act),
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed, the Owner Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties, and obligations (including the holding of title to the
Trust or any portion thereof in any such jurisdiction) shall be exercised and
performed singly by such separate owner trustee or co-owner trustee, but solely
at the direction of the Owner Trustee;

28



--------------------------------------------------------------------------------



 





            (ii) no owner trustee under this Agreement shall be personally
liable by reason of any act or omission of any other owner trustee or co-owner
trustee under this Agreement; and               (iii) the Administrator and the
Owner Trustee acting jointly may at any time accept the resignation of or remove
any separate owner trustee or co-owner trustee.

          Any notice, request or other writing given to the Owner Trustee shall
be deemed to have been given to the separate owner trustees and co-owner
trustees, as if given to each of them. Every instrument appointing any separate
owner trustee or co-owner trustee, other than this Agreement, shall refer to
this Agreement and to the conditions of this Article. Each separate owner
trustee and co-owner trustee, upon its acceptance of appointment, shall be
vested with the estates specified in its instrument of appointment, either
jointly with the Owner Trustee or separately, as may be provided therein,
subject to all the provisions of this Agreement, specifically including every
provision of this Agreement relating to the conduct of, affecting the liability
of, or affording protection to, the Owner Trustee. Each such instrument shall be
filed with the Owner Trustee and a copy thereof given to the Administrator.

          Any separate owner trustee or co-owner trustee may at any time appoint
the Owner Trustee as its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name. If any separate owner
trustee or co-owner trustee shall die, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts shall vest
in and be exercised by the Owner Trustee, to the extent permitted by law,
without the appointment of a new or successor trustee.

ARTICLE XI

MISCELLANEOUS

          SECTION 11.1 Supplements and Amendments. This Agreement may be amended
by the Depositor and the Owner Trustee, without the consent of any of the
Noteholders or the Owners, to cure any ambiguity, to correct or supplement any
provisions in this Agreement or for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions in this Agreement or
of modifying in any manner the rights of the Noteholders or the Owners provided,
however, that such action shall not adversely affect in any material respect the
interests of any Owner or Noteholder. An amendment described above shall be
deemed not to adversely affect in any material respect the interests of any
Owner or Noteholder if an Opinion of Counsel acceptable to the Initial
Noteholder in its sole discretion is obtained to such effect. This Agreement
amends and restates the Original Trust Agreement in its entirety.

          This Agreement may also be amended from time to time by the Depositor
and the Owner Trustee, with the prior written consent of the Majority
Noteholders and the Majority Certificateholders, for the purpose of adding any
provisions to or changing in any manner or

29



--------------------------------------------------------------------------------



 



eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders or the Owners; provided, however, that no
such amendment shall (a) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on the Loans or
distributions that shall be required to be made for the benefit of the
Noteholders or the Certificateholders or (b) reduce the aforesaid percentage of
the Notes or the Percentage Interests required to consent to any such amendment,
in either case of clause (a) or (b) without the unanimous consent of the
Noteholders, and in the case of clause (b) without the consent of the Holders of
all the outstanding Trust Certificates.

          Prior to the execution of any amendment or consent pursuant to this
Section 11.1, the Person seeking such amendment or consent shall furnish written
notification of the substance of such amendment or consent to each
Certificateholder, the Indenture Trustee and each Noteholder.

          It shall not be necessary for the consent of Owners or the Noteholders
pursuant to this Section 11.1 to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents (and any other
consents of Owners provided for in this Agreement or in any other Basic
Document) and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable requirements as the Owner
Trustee may prescribe.

          Promptly after the execution of any amendment to the Certificate of
Trust, the Owner Trustee shall cause the filing of such amendment with the
Secretary of State.

          Prior to the execution of any amendment to this Agreement or the
Certificate of Trust, the Owner Trustee shall be entitled to receive and rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent have
been met. The Owner Trustee may, but shall not be obligated to, enter into any
such amendment which affects the Owner Trustee’s own rights, duties or
immunities under this Agreement or otherwise.

          SECTION 11.2 No Legal Title to Owner Trust Estate in Owners. The
Owners shall not have legal title to any part of the Owner Trust Estate. The
Owners shall be entitled to receive distributions with respect to their
undivided beneficial ownership interest therein only in accordance with Articles
V and IX. No transfer, by operation of law or otherwise, of any right, title, or
interest of the Owners to and in their ownership interest in the Owner Trust
Estate shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Owner Trust Estate.

          SECTION 11.3 Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Depositor, the
Owners, the Administrator and, to the extent expressly provided herein, the
Indenture Trustee and the Noteholders, and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Owner Trust Estate or under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein.

30



--------------------------------------------------------------------------------



 



          SECTION 11.4 Notices. (a) Unless otherwise expressly specified or
permitted by the terms hereof, all notices shall be in writing and (i) mailed by
certified mail, postage prepaid, return receipt requested or (ii) telecopied
(upon electronic confirmation of receipt thereof) with a copy delivered by
overnight courier, and shall be deemed given upon actual receipt by the intended
recipient (or telephone confirmation thereof in the case of notice by
facsimile), as follows: (i) if to the Owner Trustee, its Corporate Trust Office;
(ii) if to the Depositor, CS Funding II Depositor LLC, 4445 Willard Avenue, 12th
Floor, Chevy Chase, Maryland 20815, Attention: Thomas Fink, telecopy number:
(301) 841-2375, or, as to each such party, at such other address, telecopy
number and telephone number as shall be designated by such party in a written
notice to each other party.

          (b) Any notice required or permitted to be given to an Owner shall be
given by first-class mail, postage prepaid, at the address of such Owner as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Owner receives such notice.

          SECTION 11.5 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          SECTION 11.6 Separate Counterparts. This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

          SECTION 11.7 Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the
Depositor, the Owner Trustee and their successors and each owner and its
successors and permitted assigns, all as herein provided. Any request, notice,
direction, consent, waiver or other instrument or action by an Owner shall bind
the successors and assigns of such Owner.

          SECTION 11.8 No Petition. The Owner Trustee, by entering into this
Agreement, each Owner, by accepting a Trust Certificate, and the Indenture
Trustee and each Noteholder by accepting the benefits of this Agreement, hereby
covenant and agree that they will not at any time institute against the
Depositor or the Trust, or join in any institution against the Trust of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States Federal or state bankruptcy or law
in connection with any obligations relating to the Trust Certificates, the
Notes, this Agreement or any of the Basic Documents.

          SECTION 11.9 No Recourse. Each Owner by accepting a Trust Certificate
acknowledges that such Owner’s Trust Certificate represents a beneficial
interest in the Trust only and does not represent an interest in or an
obligation of the Loan Originator, the Servicer, the Depositor, the
Administrator, the Owner Trustee, the Indenture Trustee or any Affiliate thereof
and no recourse may be had against such parties or their assets, except as may
be expressly set forth or contemplated in this Agreement, the Trust Certificates
or the Basic Documents.

31



--------------------------------------------------------------------------------



 



          SECTION 11.10 Headings. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

          SECTION 11.11 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

          SECTION 11.12 Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) each of the representations, undertakings
and agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose for binding only the Issuer,
(b) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (c) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.

32



--------------------------------------------------------------------------------



 



          IN WITNESS OF, the parties hereto have caused this Amended and
Restated Trust Agreement to be duly executed by their respective officers
hereunto duly authorized, as of the day and year first above written.

              CS FUNDING II DEPOSITOR LLC, as Depositor               By:      
     

--------------------------------------------------------------------------------

    Name:     Title:               WILMINGTON TRUST COMPANY, as Owner Trustee  
            By:            

--------------------------------------------------------------------------------

    Name:     Title:

Agreed and Acknowledged:

CAPITALSOURCE FINANCE, LLC

        By:          

--------------------------------------------------------------------------------

      Name:       Title:  

Trust Agreement

33



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE AMENDED AND RESTATED TRUST AGREEMENT

FORM OF TRUST CERTIFICATE

THE INTEREST IN THE TRUST REPRESENTED BY THIS TRUST CERTIFICATE HAS NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR ANY STATE SECURITIES LAWS. THIS TRUST CERTIFICATE MAY BE DIRECTLY OR
INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER HEREOF ONLY TO
(I) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE ACT, IN
A TRANSACTION THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT PURSUANT TO
RULE 144A OR (II) AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE ACT IN A TRANSACTION
THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR THAT IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS. NO PERSON IS
OBLIGATED TO REGISTER THIS TRUST CERTIFICATE UNDER THE ACT OR ANY STATE
SECURITIES LAWS.

EXCEPT AS PROVIDED IN SECTION 3.10(B) OF THE TRUST AGREEMENT, NO TRANSFER OF
THIS TRUST CERTIFICATE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE MADE UNLESS
THE OWNER TRUSTEE HAS RECEIVED A CERTIFICATE FROM THE TRANSFEREE TO THE EFFECT
THAT SUCH TRANSFEREE (I) IS NOT (A) AN “EMPLOYEE BENEFIT PLAN” WITHIN THE
MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED, (B) A “PLAN” WITHIN THE MEANING OF SECTION 4975(E)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR (C) AN ENTITY WHOSE UNDERLYING
ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN THE ENTITY (EACH,
A “BENEFIT PLAN INVESTOR”), AND (II) IS NOT DIRECTLY OR INDIRECTLY PURCHASING
SUCH TRUST CERTIFICATE ON BEHALF OF, AS INVESTMENT MANAGER OF, AS NAMED
FIDUCIARY OF, AS TRUSTEE OF, OR WITH THE ASSETS OF A BENEFIT PLAN INVESTOR.

THE TRANSFEREE OF THIS CERTIFICATE SHALL BE SUBJECT TO UNITED STATES FEDERAL
WITHHOLDING TAX UNLESS THE CERTIFICATE REGISTRAR SHALL HAVE RECEIVED A
CERTIFICATE OF NON-FOREIGN STATUS CERTIFYING AS TO THE TRANSFEREE’S STATUS AS A
U.S. PERSON UNDER U.S. FEDERAL TAX LAW.

THE OWNER TRUSTEE SHALL NOT EXECUTE, AND SHALL NOT COUNTERSIGN AND DELIVER, A
TRUST CERTIFICATE IN CONNECTION WITH ANY TRANSFER OF THIS TRUST CERTIFICATE
UNLESS THE TRANSFEROR SHALL HAVE PROVIDED

A-1



--------------------------------------------------------------------------------



 



TO THE OWNER TRUSTEE A CERTIFICATE, SIGNED BY THE TRANSFEREE, WHICH CERTIFICATE
SHALL CONTAIN THE CONSENT OF THE TRANSFEREE TO ANY AMENDMENTS OF THE TRUST
AGREEMENT AS MAY BE REQUIRED TO EFFECTUATE FURTHER THE RESTRICTIONS ON TRANSFER
OF THE TRUST CERTIFICATES TO NON-PERMITTED FOREIGN HOLDERS, AND AN AGREEMENT BY
THE TRANSFEREE THAT IT WILL NOT TRANSFER THIS TRUST CERTIFICATE WITHOUT
PROVIDING TO THE OWNER TRUSTEE A SUBSTANTIALLY IDENTICAL CERTIFICATE, SIGNED BY
THE PROSPECTIVE OWNER TO WHOM THIS TRUST CERTIFICATE IS TO BE TRANSFERRED.

A-2



--------------------------------------------------------------------------------



 



TRUST CERTIFICATE

No.

THIS CERTIFIES THAT [                ] (the “Owner”) is the registered owner of
the Percentage Interest from time to time applicable to this Certificate
pursuant to the terms of the Amended and Restated Trust Agreement referred to
below or such other Percentage Interest as shall be set forth from time to time
in Schedule 1 hereto in CapitalSource Funding II Trust (the “Trust”) existing
under the laws of the State of Delaware and created pursuant to the Amended and
Restated Trust Agreement dated as of September 17, 2003 (the “Trust Agreement”)
between CS Funding II Depositor LLC. as Depositor and Wilmington Trust Company,
not in its individual capacity but solely in its fiduciary capacity as owner
trustee under the Trust Agreement (the “Owner Trustee”). Initially capitalized
terms used but not defined herein have the meanings assigned to them in the
Trust Agreement. The Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has executed this Trust Certificate by one of its duly
authorized signatories as set forth below. This Trust Certificate is one of the
Trust Certificates referred to in the Trust Agreement and is issued under and is
subject to the terms, provisions and conditions of the Trust Agreement to which
the holder of this Trust Certificate by virtue of the acceptance hereof agrees
and by which the holder hereof is bound. Reference is hereby made to the Trust
Agreement and the Sale and Servicing Agreement for the rights of the holder of
this Trust Certificate, as well as for the terms and conditions of the Trust
created by the Trust Agreement.

          Section 11.12 of the Trust Agreement is incorporated by reference.

          The holder, by its acceptance hereof, agrees not to transfer this
Trust Certificate except in accordance with terms and provisions of the Trust
Agreement.

A-3



--------------------------------------------------------------------------------



 



          THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

          IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust and not
in its individual capacity, has caused this Trust Certificate to be duly
executed.

              CAPITALSOURCE FUNDING II TRUST               By:    WILMINGTON
TRUST COMPANY, not in
its individual capacity but solely as
Owner Trustee under the Trust Agreement               By:          

--------------------------------------------------------------------------------

    Authorized Signatory

DATED: September    , 2003

CERTIFICATE OF AUTHENTICATION

     This is one of the Certificates referred to in the within-mentioned Trust
Agreement.

                      By:       WILMINGTON TRUST COMPANY, not in its individual
capacity but solely as Owner Trustee under the Trust Agreement                  
        By:                    

--------------------------------------------------------------------------------

        Name:                     

--------------------------------------------------------------------------------

        Title:                    

--------------------------------------------------------------------------------

                              or           .        

--------------------------------------------------------------------------------

            as Authenticating Agent                             By: Authorized
Signatory

A-4



--------------------------------------------------------------------------------



 



ASSIGNMENT

          FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers
unto

PLEASE INSERT SOCIAL SECURITY
OR OTHER IDENTIFYING NUMBER
OF ASSIGNEE

          (Please print or type name and address, including postal zip code, of
assignee)

the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing Attorney to transfer said Certificate on the books
of the Certificate Registrar, with full power of substitution in the premises.

        Dated:          

--------------------------------------------------------------------------------

 

          */  

--------------------------------------------------------------------------------

    Signature Guaranteed:             */  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

*/     NOTICE: The signature to this assignment must correspond with the name as
it appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THE TRUST AGREEMENT

CERTIFICATE OF TRUST OF
CAPITALSOURCE FUNDING II TRUST

          THIS Certificate of Trust of CapitalSource Funding II Trust (the
“Trust”)is being duly executed and filed on behalf of the Trust by the
undersigned, as trustee, to form a statutory trust under the Delaware Statutory
Trust Act (12 Del. Code, § 3801 et seq.) (the “Act”).

          1. Name. The name of the statutory trust formed hereby is
CapitalSource Funding II Trust.

          2. Delaware Trustee. The name and business address of the Trust in the
State of Delaware are Wilmington Trust Company, Rodney Square North, 1100 North
Market Street, Wilmington, Delaware 19890, Attention: Corporate Trust
Administration.

          3. Effective Date. This Certificate of Trust shall be effective upon
filing.

          IN WITNESS WHEREOF, the undersigned has duly executed this Certificate
of Trust in accordance with Section 3811(a)(1) of the Act.

              WILMINGTON TRUST COMPANY,     not in its individual capacity but
solely as     Owner Trustee               By:        

--------------------------------------------------------------------------------

    Name:     Title:

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
TO THE TRUST AGREEMENT

CERTIFICATE OF NON-FOREIGN STATUS

          This Certificate of Non-Foreign Status (“Certificate”) is delivered
pursuant to Section 3.10(c) of the Trust Agreement, dated as of September 17,
2003 (the “Trust Agreement”), between CS Funding II Depositor LLC as Depositor
and Wilmington Trust Company as Owner Trustee, in connection with the
acquisition of, transfer to or possession by the undersigned, whether as
beneficial owner (the “Beneficial Owner”), or nominee on behalf of the
Beneficial Owner of the CapitalSource Funding II Trust, Trust Certificates (the
“Trust Certificate”). Capitalized terms used but not defined in this Certificate
have the respective meanings given them in the Trust Agreement.

Each holder must complete Part I, Part II (if the holder is a nominee), and in
all cases sign and otherwise complete Part III.

In addition, each holder shall submit with the Certificate an IRS Form W-9
relating to such holder.

To confirm to the Trust that the provisions of Sections 871, 881 or 1446 of the
Internal Revenue Code (relating to withholding tax on foreign partners) do not
apply in respect of the Certificate held by the undersigned, the undersigned
hereby certifies:

Part I -                                                                      
              Complete Either A or B

                A.   Individual as Beneficial Owner                     1.   I
am (The Beneficial Owner is) not a non-resident alien for purposes of U.S.
income taxation;                     2.   My (The Beneficial Owner’s) name and
home address are:                        

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

              ; and          

--------------------------------------------------------------------------------

                    3.   My (The Beneficial Owner’s) U.S. taxpayer
identification number
(Social Security Number) is                   .               B.   Corporate,
Partnership or Other Entity as Beneficial Owner                   1.  
               (Name of the Beneficial Owner) EITHER (X) is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Code and Treasury Regulations OR (Y) has furnished the
Owner Trustee with a properly completed Internal Revenue Service Form 4224 (or

C-1



--------------------------------------------------------------------------------



 

                      applicable successor form), indicating that the Trust
Certificate is held in connection with the conduct of a trade or business of the
Beneficial Owner within the United States and that the income therefrom will be
included on the Beneficial Owner’s United States federal income tax return, and
shall update such Form 4224 at the time or times and in the manner provided by
the Code and Treasury Regulations;         2.   The Beneficial Owner’s principal
United States office address and place of incorporation (if applicable) is      
     

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

; and         3.   The Beneficial Owner’s U.S. employer identification number is
         .

Part II -       Nominees

          If the undersigned is the nominee for the Beneficial Owner, the
undersigned certifies that this certificate has been made in reliance upon
information contained in:

          ____an IRS Form W-9

          ____a form such as this or substantially similar

provided to the undersigned by an appropriate person and (i) the undersigned
agrees to notify the Trust at least thirty (30) days prior to the date that the
form relied upon becomes obsolete, and (ii) in connection with change in
Beneficial Owners, the undersigned agrees to submit a new Certificate of
Non-Foreign Status to the Trust promptly after such change.

Part III -       Declaration

          The undersigned, as the Beneficial Owner or a nominee thereof, agrees
to notify the Trust within sixty (60) days of the date that the Beneficial Owner
becomes a foreign person. The undersigned understands that this certificate may
be disclosed to the Internal Revenue Service by the Trust and any false
statement contained therein could be punishable by fines, imprisonment or both.

C-2



--------------------------------------------------------------------------------



 



          Under penalties of perjury, I declare that I have examined this
certificate and to the best of my knowledge and belief it is true, correct and
complete and will further declare that I will inform the Trust of any change in
the information provided above, and, if applicable, I further declare that I
have the authority to sign this document.

     

--------------------------------------------------------------------------------

    Name          

--------------------------------------------------------------------------------

    Title (if applicable)          

--------------------------------------------------------------------------------

    Signature and Date    

C-3